DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engagement of the openings of the storm bar with the outer frame and the inner frame of the second side part (as recited in claim 4) must be shown or the feature(s) canceled from the claim(s). Figure 17 depicts the storm bar engaging the outer frames of the top part and bottom part of the housing, but does not show the storm bar openings engaging the second side part. It is also noted that the drawings do not depict the openings of the storm bar engaging any of the inner frames of any of the housing parts, and it is not readily clear how this is enabled. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,087,677. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent anticipates claim 1 of the instant application (the claims are not identical as additional limitations are recited in claim 1 of the reference patent).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Claim 1 recites “the distal end coupled to the louver” in lines 13-14. The word “is” should be inserted between “end” and “coupled”.  Claim 4 recites “wherein that” in line 1. The word “that” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said first louver face structure”. There is insufficient antecedent basis for this limitation, as only “at least one louver face structure” is previously introduced (and not specifically a first louver face structure). Claim 5 also recites “the louver face”, which lacks sufficient antecedent basis, as the element is previously introduced as a “louver face structure”. A recommended correction is to instead recite “said louver face structure” in claims 1 and 5.
Claim 4 recites “the first opening is configured to couple with the outer frame and the second opening is configured to couple with the inner frame” with respect to the openings in the storm bar. It is unclear how the storm bar can couple with both the outer frame and the inner frame, as they are understood to be provided on opposite sides of the assembly such that they are separated by the louvers of the system. It is further unclear how both openings of the storm bar can be coupled to the second side part (the claim previously introduces the inner frame and outer frame as being parts of the second side part in lines 11-12). As best understood, the application discloses engagement of the storm bar openings with two different outer frames, provided on the top part and bottom part of the housing, respectively. The storm bar openings are not disclosed as being engaged with the second side part, or with any of the inner frames of the housing parts. It is unclear how the openings are required to couple to the housing.
Claims 2 and 3 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dufrene (U.S. Patent No. 3,350,814) in view of Belden (U.S. Patent No. 3,287,852).
Regarding claim 1, Dufrene discloses a louver operational system comprising:
a housing [FIG. 1] including a top part (2), a first side part (4), a second side part (4, on the opposing side) and a bottom part (3);
an operator system [FIGS. 3-7] comprising:
at least one actuator (40, 36, 37),
at least one crank (21) comprising a first end (at 10) and a second end (at 23),
at least one travel bar (22),
at least one transmitter bar (33),
at least one louver (louver defined by glass and corresponding frame elements 5-8) comprising a main frame (6-8) including at least a first attachment element (10) wherein said at least one louver extends between said first side part and said second side part [FIG. 1],
wherein said second side part comprises an outer frame (the outer frame is formed by the exterior flange and the connecting portion of the second side part 4 through which the attachment element 10 extends, as shown in Figure 3) including an outer hole (hole defined by bushing 18) including an outer hole surface [FIG. 3], an inner frame (the inner frame is formed by the interior flange of the second side part 4, through which the shaft 39 of the actuator extends as shown in Figure 3);
wherein said at least one actuator is mechanically coupled to the at least one transmitter bar (via pin 35); wherein said at least one transmitter bar is mechanically coupled to the at least one travel bar (via lever 28) [FIG. 4];
wherein said first end of the crank is attached to the first attachment element (column 2, lines 63-65) [FIG. 4],
wherein said second end of the crank is mechanically coupled to the at least one travel bar (via stud 23) [FIG. 4]; and
wherein said first attachment element is in contact with the outer hole surface, holding the at least one louver on a vertical position with respect to the bottom part [FIG. 5];
wherein the main frame of the louver comprises:
a top louver frame (5) including a first seal interlocking configuration (the interlocking configuration is shown in at least Figure 2, the direct contact between the top and bottom frames of the louvers provides at least some sealing),
a bottom louver frame (6) including a second seal interlocking configuration [FIG. 2], wherein said first seal interlocking configuration corresponds to said second seal interlocking configuration (as shown in Figure 2, the top and bottom frames of the louvers seat within each other, establishing a corresponding interlocking configuration),
a first side louver frame (7) comprising the first attachment element (10), wherein said first attachment element extends away from the first side louver frame part [FIGS. 1, 3],
a second side louver frame (7, on the opposing side) comprising a second attachment element (portion of cross bar 10 extending on the opposite side of the louver), wherein said second attachment element extends away from the second side louver frame part [FIGS. 1, 3],
at least one louver face structure (8);
wherein said first louver face structure is surrounded by the main frame [FIGS. 1-3]. 

Dufrene does not disclose an elastic member coupled to the travel bar and the crank.
Nonetheless, Belden discloses a louver system comprising at least one elastic member (28), said at least one elastic member comprising a proximal end and a distal end [FIG. 3], wherein said proximal end is coupled to a travel bar (27) and the distal end coupled to the louver via a first attachment element (via the attachment of the spring 28 at the bracket 23), wherein said elastic member is coupled to the travel bar and a crank (23) to bias the louver towards a closed and sealed position and to counteract the weight of the louver in an open position (column 4, lines 17-20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the louver system of Dufrene to include the elastic member taught by Belden, in order to provide means to bias the louvers to a closed position, so as to reduce air passage or unwanted rattling of the louvers in a closed position.
Regarding claim 5, Dufrene discloses that the louver face is manufactured from glass (8; column 2, lines 11-13), laminated glass, plastic or aluminum.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dufrene (U.S. Patent No. 3,350,814) in view of Belden (U.S. Patent No. 3,287,852), as applied to claim 1 above, and further in view of Heissenberg (U.S. Patent No. 7,069,700).
Regarding claims 2-4, Dufrene, as modified above, discloses the louver operational system and the inner and outer frames, but does not disclose a removable storm bar.
Nonetheless, Heissenberg discloses a removable storm bar (6) comprising first and second openings on opposing ends (openings are defined at the top and bottom of the storm bar, through which the studs 15 extend as shown in Figures 1C, 3, and 5), wherein the first opening is configured to couple with an outer frame (17, at the top of the window) and the second opening is configured to couple with an inner frame (17, at the bottom of the window; it is also noted that this limitation is treated with a broadest reasonable interpretation in view of the indefiniteness set forth above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the louver system of Dufrene, as modified above, to include the storm bar taught by Heissenberg, in order to provide removable protection in the event of very severe weather events, so as to maintain an aesthetic appearance for the system during normal use while still enabling maximum protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634